Judgment affirmed, with costs. No opinion. Present.— Peck, P. J., Dore, Cohn, Bastow and Botein, JJ.; Peck, P. J., and Bastow, J., dissent and vote to reverse and dismiss the complaint in the following memorandum: We think the Statute of Frauds is a bar to this claim and therefore the complaint should be dismissed. We are further of the opinion that there was error in the admission of the testimony of the grandmother contrary to the provisions of section 347 of the Civil Practice Act. A reversal and a new trial would be required on account of that error.